            Case 1:16-cv-01258-GHW Document 141 Filed 10/11/18 Page 1 of 1


                                           THE LAW OFFICE OF

                                      KEVIN MINTZER, P.C.
                                       1 350 BROADWAY     SUITE 1400
                                           NEW YORK, NV 10018




KEVIN MINTZER                                                                          Tee: 646-043-B 180
                                                                                       vnx: 646-4 7 8-97 68
                                                                                       K M~MINTZERFIR M.COM



                                                   October 11, 2018
   VIA ECF
   Honorable Gregory H. Woods
   United States District Judge
   Southern District of New York
   500 Peazl Street
   New York, New York 10007

                   Re:     5taiic v. City of New York et. aL No. 16 Civ. 1258 (GHVJ)

   Dear Judge Woods:

          I represent plaintiff Mazina Stajic in the above matter. Pursuant to the Court's previous
   Order, on behalf of both parties, we write concerning trial scheduling. After conferring, the parties
   expect that the trial of this action will take approximately 8 to 9 court days. In addition, the parties
   propose to begin the trial on Monday, April 8, 2019.

           The reason for date proposed is that Your Honor's deputy informed us that the Court's trial
   calendar is full for a case of this duration until February 2019. However, both sides have witnesses
   that will not be available in February for various reasons, and one of defendants' trial counsel will
   be continuing a maternity leave during that month. Plaintiff proposed starting the trial in early
   Mazch, but defendants have stated that the City of New York's budgeting process culminates in
   Mazch, which will mean that the senior leadership of the Office of Chief Medical Examiner,
   including parties and witnesses involved in this case, will not be available.

           The parties are available to provide any further information as requested by the Court.



                                                     ~-~`.
                                           Respectfully submitted,


                                                     /
                                           Kevin Mintzer


   cc:     Daniel Alterman, Esq. (via ECF)
           Paul Mazks, Esq. (via ECF)
